Opinión concurrente y disidente del
Juez Asociado Señor Negrón García.
I
En el ámbito público este recurso revela la urgencia de una reforma integral del sistema de justicia juvenil que aclare su marco filosófico. En el orden jurídico, es preciso definir la naturaleza y propósitos de la vista de determi-nación de causa probable consagrada en la Ley Núm. 121 de 12 de junio de 1980, y su interacción con la Núm. 97 de 23 de junio de 1955, según enmendada, denominada Ley de Menores de Puerto Rico. La primera estableció el derecho a una vista judicial de determinación de causa probable, pre-via la radicación de querella en interés de un menor, en la cual éste tendrá derecho a estar representado por abogado, contrainterrogar testigos y ofrecer prueba a su favor. Y en el aspecto procesal, se hace necesario evaluar el reclamo del menor peticionario de que no fue previa, oportuna y ade-cuadamente notificado de su derecho a asistencia legal para esa vista, como tampoco de su derecho a contrainterrogar y presentar allí prueba, y de ser notificado clara y específi-camente de las faltas que se le imputan.
II
Una breve referencia sobre la evolución que ha venido experimentando el sistema de justicia juvenil nos ayuda a conocer el efecto y alcance en los procedimientos de menores.
La Ley Núm. 97 sustrajo a los menores delincuentes del ámbito criminal. Reconoció la función tutelar del Estado en el ejercicio de su facultad inherente como parens patriae, inspirado en una nueva orientación rehabilitadora y educa-tiva del menor que se enfrenta al sistema de justicia *509juvenil. (1) Los procedimientos informales ante los tribu-nales de menores tenían el propósito de proteger al menor de los rigores de un proceso criminal, bajo el entendido de que la formalidad y la naturaleza adversativa de éste no propiciaba la atención adecuada a su particular situación y bienestar. No obstante, a partir de las decisiones del Tribunal Supremo de los Estados Unidos en Kent v. United States, 383 U.S. 541 (1966), e In re Gault, 387 U.S. 1 (1967), se comenzó a percibir que la ausencia de garantías proce-sales básicas de origen constitucional en los procedimientos de menores propiciaban un alto grado de arbitrariedad. Se abogó por el establecimiento de un justo balance entre la aplicación de los principios del debido procedimiento de ley y la naturaleza y propósitos especiales del procedimiento juvenil. Este enfoque cobró vitalidad en nuestra jurisdic-ción. Así, se fueron extendiendo más garantías al proceso como respuesta a la necesidad de lograr una mayor protec-ción y trato justo al menor, pero evitando enmarcar el proceso dentro de unos límites de formalismo. Véanse, Pueblo v. Figueroa González, 95 D.P.R. 99 (1967); R.A.M. v. Tribunal Superior, 102 D.P.R. 270 (1974).
Desde antes de la decisión de Gault, supra, nuestro ordenamiento admitía el derecho del menor y sus padres a ser notificados de su aprehensión y detención (Art. 7, Ley Núm. 97 (34 L.P.R.A. sec. 2007)); otorgaba al menor el derecho de estar asistido de abogado (Reglas 8.2 y 8.3); y el derecho a vista (Reglas 13.1 y 13.2). Nuestra jurisprudencia amplió para cubrir: el derecho a la no incriminación; la presunción de inocencia; que la determinación de delin-cuencia esté sujeta a la norma de duda razonable; la corro-boración de una confesión; y a estar representado por abo-gado en todas las etapas críticas del proceso. Pueblo v. Figueroa González, supra, pág. 102; R.A.M. v. Tribunal *510Superior, supra, pág. 273; Pueblo ex rel. F.B.M., 112 D.P.R. 250 (1982). (2)
No es hasta años recientes que surgen recomendaciones modificadoras de la visión en la filosofía paternalista y tute-lar que tradicionalmente ha informado el sistema de justi-cia juvenil. Para sustituir el enfoque social del presente, —que sirve de sostén para los fundamentos de informa-lidad, falta de consistencia y subjetividad del procedi-miento— se ha propuesto un procedimiento más legalista. Se sugiere la aplicación extensiva a todas las varias etapas del proceso, de las normas de su debido procedimiento, para lo cual se ha propuesto la alteración de algunos principios básicos del sistema.
En Puerto Rico se ha sentido esa influencia. Ejemplos son la Ley Núm. 91 de 12 de julio de 1979, que prescribe que los menores indisciplinados se refieran, en primer ■lugar, al Departamento de Servicios Sociales antes que al Tribunal de Menores, y la Ley Núm. 75 de 28 de mayo de 1980, que establece un procedimiento en dicho Departa-mento para los casos de abuso y negligencia de menores. Aunque subsiste la jurisdicción del Tribunal de Menores en estas circunstancias, ambos estatutos plasman el criterio legislativo de que el procedimiento juvenil debe ser utili-zado sólo para menores transgresores de la ley.
Otra instancia es la Ley Núm. 121 que nos ocupa, que diseña la vista judicial para la determinación de causa probable. Como sugiere su nombre, no es una vista preli-minar a manera de la contemplada en el procedimiento criminal de adultos. Regla 28 de las de Procedimiento Criminal de 1963. Sus objetivos consistieron principalmente en eliminar que dicho dictamen estuviese basado en la investigación y recomendación del oficial probatorio o *511trabajador social adscrito al tribunal y evitar que el juez que determinó causa probable, asistido por tal investi-gación, fuese el mismo que presidiera la vista adjudicativa.
Esta ley fue objeto de análisis en el Informe del Comité de Justicia Juvenil de la Conferencia Judicial de octubre de 1980. Sobre el particular se presentó un análisis histórico del procedimiento inicial en los casos de menores, un cuadro comparativo general con otras jurisdicciones, y sus fallas y problemas básicos. Entre éstos se consignó lo siguiente:
El tercer problema que presenta la Ley 121 es que esta-blece una vista de naturaleza adversativa en la medida que permite al menor presentar prueba a su favor. A juicio del Comité una vista de determinación de causa probable donde un juez pueda pasar juicio sobre la suficiencia de una que-rella, sobre los elementos de la comisión de una falta, sobre la identidad del menor como presunto transgresor y la nece-sidad de su detención, es adecuada. La vista adjudicativa en su día permitirá al menor refutar la prueba que en su contra se presente y en la medida en que se apliquen los principios de juicio rápido ello no tardará más de lo razonable. (3) (Énfasis suplido.) Pág. 148.
Precisamente ese carácter adversativo y de naturaleza formalista de la reciente legislación parece estar en con-flicto con la filosofía paternalista y tutelar de la Ley de Menores, la cual, según indicado, descansa en la flexibi-lidad en los procedimientos. Tanto los escritos presentados por el menor como por el amicus curiae están dirigidos hacia el reconocimiento de formalidad en dichos procedi-mientos. (4)
*512Esta orientación forense proviene de la preocupación durante los últimos años sobre el futuro del sistema de jus-ticia juvenil, de naturaleza sui géneris, frente a la tendencia de asemejar o equiparar el procedimiento a los métodos rigurosos clásicos del encausamiento criminal para adultos. En ausencia de una reforma integral en nuestro ordena-miento vigente, hasta qué punto podría ello alterar los propósitos de la legislación de menores con los cambios introducidos, es algo que nos corresponde resolver. Informe sometido al Consejo sobre la Reforma de la Justicia en Puerto Rico, por la Comisión de Menores y Relaciones de Familia, 1976, págs. 204-207. Se ha propuesto que se adopte como marco filosófico de nuestro sistema de justicia juvenil un enfoque ecléctico que, sin rechazar la función rehabilitadora del proceso, introduzca el reconocimiento de derechos y salvaguardas procesales adicionales a las ya reconocidas y exija al menor responsabilidad por sus actos. Sin embargo, ello aún no se ha concretado. La variación de enfoque corresponde a la Asamblea Legislativa. Véase, Informe del Comité de Justicia Juvenil de la Conferencia Judicial, supra, pág. 14; P. del S. 51 de 9 de febrero de 1981, aprobado por el Senado en 3 de febrero de 1983 y ante la consideración de la Cámara de Representantes. Hasta tanto se efectúe esa revisión, el poder judicial debe evitar consi-derar aisladamente las medidas que enmiendan la Ley de Menores, fuera del contexto del carácter especial de ésta, aunque estamos conscientes de los intentos legislativos y las medidas adoptadas tendentes a formalizar el proceso. La Ley Núm. 121, supra, ciertamente apunta hacia esa forma-lidad.
III
En el caso de autos, el menor no fue debidamente adver-tido de su derecho a asistencia de abogado, en cumplimiento *513de la ley. Sobre este extremo coincidimos con la revocación de la resolución de 6 de julio de 1982, objeto del recurso, y el mandato que devuelve el caso para la continuación de los procedimientos.
Sin embargo, disentimos del pronunciamiento que dis-pone la celebración de una nueva vista de determinación de causa probable en aquellos casos pendientes en instancia de la celebración de la vista adjudicativa, ya que entendemos que la decisión que imprime carácter formal a la Ley Núm. 121 debe ser de carácter prospectivo. Precisamente, el carácter especial de la Ley de Menores, a manera de la argumentación de la opinión de este- Tribunal, ha dado margen a la laxitud en la aplicación de dicha ley. A partir de la presente, estamos de acuerdo en que las autoridades que detienen a un menor deben informarle la falta que le imputan y advertirle adecuadamente de los derechos que le concede la Ley Núm. 121. Finalmente, también disentimos de los pronunciamientos y demás consideraciones sobre la renuncia por los menores del derecho a abogado, asunto que por el resultado no es necesario abordar y que ha suscitado serias controversias que deben ser objeto de análisis más detenido. Informe del Comité de Justicia Juvenil de la Conferencia Judicial, supra, págs. 27-28.

 Sobre sus principios filosóficos consúltese, G. Lasa Díaz, Principios fundamentales que rigen la moderna legislación de menores, 32 Rev. Jur. U.P.R. 635, 639 (1963).


 Derechos tales como el juicio por jurado, juicio público y fianza no han sido incorporados a los procedimientos de menores, por no obedecer a los mejores propó-sitos del sistema.


 El P. del S. 51, que propone una nueva Ley de Menores, y que surgió de las recomendaciones del Informe antes mencionado, dispone en su Art. 19 que la vista de determinación de causa probable se llevará a cabo conforme al procedimiento establecido en las Reglas de Procedimiento para Asuntos de Menores. El proyecto de Reglas elimina el derecho del menor de presentar prueba a su favor en dicha vista. Proyecto de Reglas de Procedimiento para Asuntos de Menores, Regla 14; Informe del Comité de Justicia Juvenil de la Conferencia Judicial, 1980, anejo II, pág. 5.


 Por vía ilustrativa, en la primera cuestión de derecho planteada el menor *512argumenta que debe notificarse el hecho de que se enfrenta “a un proceso formal ante un tribunal”.